Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-21 are rejected under  35 U.S.C. 101 because the claimed invention is not supported by either a process, machines, manufactures and composition of matter asserted utility or a well established utility. 
Claims 15-21 claims “one machine readable medium comprising a plurality of instructions that, in response to being executed on a computing device, cause the computing device to...”   However, claims 15-21 do not clearly define a computer-readable media to be a memory/disk, see Detailed description in applicant’s specification  “A machine-readable medium may include any medium and/or mechanism for storing or transmitting information in a form readable by a machine (e.g., a computing device). For example, a machine-readable medium may include read only memory (ROM); random access memory (RAM); magnetic disk storage media; optical storage media; flash memory devices; electrical, optical, acoustical or other forms of propagated signals (e.g., carrier waves, infrared signals, digital signals, etc.), and others.”  of this application and is thus non-statutory for that reason.  Applicant’s specification , further does not exclude “machine readable medium” from other forms of propagated signals that computer program product may be formatted.  Moreover, the claims do not define a computer executable instructions to be a functional descriptive material encoded on a memory/disk, and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized”).  Furthermore, “Computer program product” or “Instructions” is neither a process (“action”), nor machine, nor manufacture, nor composition of matter (i.e., tangible “thing”) and therefore non-statutory. 
 Therefore, the full scope of claims 15-21 as properly read in light of the disclosure encompasses non-statutory subject matter, i.e., signal, the claim as a whole is non-statutory, under the present USPTO Interim Guidelines, 1300 Official Gazette Patent and Trademark Office 142 (Nov. 22, 2005).
The Examiner suggests amending the claim to include the disclosed tangible computer readable media, while at the same time excluding the intangible media such as signals, carrier waves, etc…
Any amendment to the claim should be commensurate with its corresponding disclosure.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (US 2018/0012105).
As per claims 1, 8 and 15 Fan teaches, an electronic system and method and one machine readable medium, comprising: a local memory (Fan, fig.1 102 memory); and a processor directly coupled to the local memory (Fan, fig.1 100 represents the processor or the whole figure as a whole which is connected via 112 ), the processor including logic to: fetch a feature point data set from outside the local memory (Fan, fig.1 a storage device 104 would be point data from outside the local memory), locally store three or more fetched feature point data sets in the local memory (Fan, fig.4 400 3 point cloud   ), compute orientation information for each fetched feature point data set (Fan, fig.4 400 a 3 point cloud would then have computed orientation to be able to obtain the 3 point cloud of points), compute first descriptor information based on the computed orientation information (Fan, fig.4 402 “Obtain binary feature descriptors for features point in a 2D image about the object” which is based on 400 the orientation since it is a 3D cloud of points) and a first locally stored feature point data set in parallel with a fetch and local store of a second feature point data set in the local memory (Fan, fig.2 both sets of points shown here in parallel which can be stored in the different memories and can be classified), and compute second descriptor information based on the computed orientation information and the second locally stored feature point data set in parallel with the compute of the first descriptor information (Fan, ¶[0033] “From the query image 200, binary feature descriptors are obtained.” Multiple descriptors are obtained therefore second descriptor is computed). 

As per claims 2, 16 and 9, Fan teaches, the system of claim 1, wherein the logic is further to: compute the second descriptor information based on the computed orientation information and the second stored feature point data set in parallel with both the compute of the first descriptor information and a fetch and local store of a third feature point data set in the local memory; and compute third descriptor information for the third locally stored feature point data set in parallel with the compute of the second descriptor information. 

As per claims 3, 10 and 17 Fan teaches, the system of claim 2, wherein the logic is further to: locally store the fetched feature points in the local memory in a round robin fashion based on a storage capacity of the local memory (Fan, fig.3 is showing a round robin since it shows an example for indexing a database feature Fi and storing binary feature descriptors in hash tables); and compute the first, second, and third descriptor information in a round robin fashion based on a feature point to compute ratio (Fan, ¶[007] “obtain query binary feature descriptors for feature points in a query image;” multiple descriptors are being computed therefore first second and third when the system cycles are being calculated). 

As per claim 4, 11 and 18, Fan teaches, the system of claim 3, wherein the logic is further to: locally store the fetched feature point data sets in a multi-bank memory arrangement for the local memory (Fan, fig.3 showing multi bank memory which would then transfer to local memory); and interleave banks of the multi-bank memory arrangement based on the feature point data sets (Fan, fig.3 showing interleave banks as table 1 skips then to table 2 therefore interleaving). 

As per claim 5, 12 and 19, Fan teaches, the system of claim 1, wherein the logic is further to: compute the orientation information for each fetched feature point data set on the fly (Fan, fig.4 on the fly would be as it computes 3 point cloud and as the method cycles back   ). 

As per claims 6, 13 and 20 Fan teaches, the system of claim 5, wherein the logic is further to: determine a first image moment component and a second image moment component based on multiplication, addition, and accumulation of pixel data (Fan, ¶[0033] “The pixel may be a central pixel of the area defined by its x and y coordinates and the patch typically includes a plurality of, possibly all, neighboring pixels. An appropriate size of the patch may also be defined for each feature point.”); and look up the orientation information in a table based on the determined first and second image moment components (Fan, fig.3 showing table 1). 

As per claims 7, 14, and 21 Fan teaches, the system of claim 6, wherein the logic is further to: utilize one of a same row index or a same column index to simplify the determination of one of the first image moment component or the second image moment component (Fan, ¶[007] “assigning a plurality of index values for each feature point as multiple bits of the corresponding binary feature descriptor; storing the binary feature descriptor in a table entry of a plurality of hash key tables of a database image;”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/